                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS



  E.C., a minor, individually and by and
  through his parents and next friends, W.C.
  and K.C.,

                       Plaintiff,
   vs.                                                                  Case No. 18-1106-EFM



  U.S.D. 385 ANDOVER, et al,

                       Defendants.




                                       MEMORANDUM AND ORDER

         Before the Court is Defendant U.S.D. 385 Andover’s (“USD 385”) motion to dismiss

Counts I, IV, V, VI, VII, and VIII of Plaintiff’s First Amended Complaint (Doc. 44).1 Plaintiff

E.C., by and through his parents W.C. and K.C., brings this action pursuant to the Individuals with

Disabilities Education Act (“IDEA”), Section 504 of the Rehabilitation Act of 1973 (“Section

504”), Title II of the Americans with Disabilities Act (“ADA”), and 42 U.S.C. § 1983. For the

reasons stated below, the Court grants USD 385’s motion to dismiss Counts I, IV, V, VI, VII, and

VIII.




         1
             In its motion, USD 385 does not seek to dismiss Counts II or III.
                                 I.       Factual and Procedural Background2

          E.C. is an 11-year-old boy with a disability who has attended many local schools,

oftentimes transferring in the middle of the year. At one time or another, E.C. has attended New

Song Academy, Princeton Children’s Center, Holy Cross Lutheran School, Sunflower Elementary

School, Meadowlark Elementary School, Prospect Special Day School, Haverhill Special Day

School (“Haverhill”), Heartspring Day School (“Heartspring”), Lincoln Elementary School,

Andover eAcademy, and Prairie Creek Elementary School (“Prairie Creek”).3                                  Particularly

relevant to this case is the fact that E.C. attended Fifth Grade at Prairie Creek in Andover and

Haverhill in Augusta, both of which are within USD 385’s district. To accommodate disabled

students and provide them with Free, Appropriate Public Education (“FAPE”), USD 385 and other

Butler County school districts have formed the Butler County Special Education Interlocal #638

(“Interlocal”).4 Throughout E.C.’s schooling, the Interlocal has developed several Individualized

Educational Programs (“IEP”) and Behavioral Intervention Plans (“BIP”) to attempt to meet E.C.’s

special educational needs.

          E.C.’s disability5 manifests itself in aggressive, disruptive, disobedient, offensive, and

sometimes violent, behavior. The Interlocal first formed an IEP and BIP for E.C. on November

19, 2011. Over time, E.C.’s behavior and school performance failed to improve. Beginning in



          2
              The facts are taken from E.C.’s First Amended Complaint and are accepted as true for the purposes of this
ruling.
          3
          Although it is unclear from E.C.’s Amended Complaint, not all of these schools are under USD 385’s
administration.
          4
              The Interlocal is comprised of nine school districts in Butler County, one of which is USD 385.
          5
           E.C.’s doctor has evaluated him as falling within the “autism spectrum disorder.” However, USD 385 and
the Interlocal contested this diagnosis, relying on independent evaluations that placed E.C. more in the attention deficit
hyperactive disorder, and/or other behavioral disorders. That dispute is not relevant to the current motion.



                                                            -2-
2015, E.C. received educational services from Heartspring. Unlike prior interventions, these

services consistently improved E.C.’s performance in school, reducing the negative manifestations

of his disability. However, beginning in the summer of 2016, Heartspring was no longer able to

provide E.C. with full-time educational services pursuant to his IEP. Instead, E.C.’s primary

school at the time, Prairie Creek, undertook to carry out the IEP largely by itself, with some weekly

assistance from Heartspring staff. After four emergency safety interventions (“ESI”) in Fall 2016,

Prairie Creek’s principal indicated that E.C.’s IEP should be modified and that he should be

transferred to Haverhill. In October 2016, E.C.’s parents consented to the new IEP and transferred

E.C. to Haverhill.     Neither Prairie Creek nor Haverhill’s environments improved E.C.’s

educational or behavioral outcomes as Heartspring had.

       Two events in E.C.’s educational history are particularly relevant to this motion. First,

throughout E.C.’s schooling, his parents have been involved with the Interlocal’s development and

modification of his IEP. However, in May 2016 the Interlocal made changes to E.C.’s IEP without

consulting his parents. In response, E.C. filed a complaint with the Kansas State Department of

Education (“KSDE”), which ruled in his favor. Later that year, in October 2016, Prairie Creek

called local police after a particularly aggressive instance of E.C.’s misbehavior. The police

arrested E.C. and took him to juvenile detention. It was after this arrest that Prairie Creek initiated

another IEP modification, transferring E.C. to Haverhill.

       The second event relevant to this motion occurred in Spring 2017. In response to a

perceived lack of clarity in Haverhill’s communications with E.C.’s parents, E.C. filed for an IDEA

due process hearing on March 31, 2017. Beginning on April 10, E.C.’s parents stopped sending

E.C. to Haverhill and instead utilized the Interlocal’s A+ online learning system. Noticing E.C.’s

absence from school, Haverhill sent a letter of inquiry to E.C.’s parents on April 14, 2017. E.C.’s


                                                 -3-
parents failed to respond to that letter, incorrectly assuming that E.C.’s use of the online learning

system constituted school attendance. Haverhill filed a truancy charge with the KSDE, and on

June 23, 2017, an agent of the Kansas Department for Children and Families (“KDCF”) went to

E.C.’s home to speak with his parents. E.C.’s parents were not home at the time but later

communicated with the KDCF agent, informing her about the ongoing IDEA due process hearing.

In response, the KDCF agent closed the truancy investigation, indicating that she was formerly

unaware of the IDEA proceedings.

       Pursuant to E.C.’s March 31, 2017 IDEA complaint, a hearing was held by independent

hearing officer James Beasley (the “Hearing Officer”) over a period of nine days (June 26–28, July

12–13, August 23–24, and September 19–20, 2017). The Hearing Officer considered the following

questions: did USD 385 and the Interlocal (collectively the “Districts”) deny autism as the primary

exceptionality for E.C., resulting in a denial of FAPE?; did the Districts fail to provide appropriate

services for E.C.’s autism diagnosis, resulting in a denial of FAPE?; did the Districts fail to

implement the behavior intervention plan, resulting in a denial of FAPE?; did the Districts fail to

ensure that the IEP provided FAPE?; did the Districts refuse to provide a required IEP

amendment?; and lastly, if the Districts failed to provide FAPE, does that entitle E.C. to a

residential placement at an undetermined location? The Hearing Officer issued his decision on

December 18, 2017, ruling in favor of USD 385 and the Interlocal on all issues.

       E.C. timely filed an appeal with the KSDE on January 17, 2018. Administrative Law Judge

Bob L. Corkins (the “Review Officer”) reviewed the Hearing Officer’s decision and affirmed it on

March 2, 2018. After properly exhausting all administrative remedies under the IDEA, E.C. filed

this Case on April 2, 2018, seeking review and reversal of the IDEA administrative decisions.




                                                 -4-
Multiple Defendants moved to dismiss the complaint. In response, E.C. filed his First Amended

Complaint, further supplementing his factual allegations.

         In addition to his IDEA claims, E.C. asserts Section 504 and ADA claims, alleging that

USD 385 failed to provide public education free from discrimination based on his disability.

Furthermore, E.C. asserts a § 1983 claim, alleging USD 385 violated his rights under the Fourth

and Fourteenth Amendments through its disciplinary measures. USD 385 now moves to dismiss

Counts I, IV, V, VI, VII, and VIII for failure to state claims.

                                               II.      Legal Standard

         Under Rule 12(b)(6), a defendant may move for dismissal of any claim for which the

plaintiff has failed to state a claim upon which relief can be granted.6 Upon such motion, the court

must decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

on its face.’ “7 A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct.8 The plausibility standard

reflects the requirement in Rule 8 that pleadings provide defendants with fair notice of the nature

of claims as well the grounds on which each claim rests.9 Under Rule 12(b)(6), the court must

accept as true all factual allegations in the complaint, but need not afford such a presumption to

legal conclusions.10 Viewing the complaint in this manner, the court must decide whether the




         6
              Fed. R. Civ. P. 12(b)(6).
       7
         Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         8
              Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
         9
              See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ.
P. 8(a)(2).
         10
              Iqbal, 556 U.S. at 678–79.



                                                           -5-
plaintiff’s allegations give rise to more than speculative possibilities.11 If the allegations in the

complaint are “so general that they encompass a wide swath of conduct, much of it innocent, then

the plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’ ”12

                                                 III.     Analysis

A.       Counts I & IV – “Denial of Due Process” and “Deference/Due Weight” (IDEA)

         In Counts I and IV, E.C. asserts two claims arising under the IDEA. However, the Court

concludes that these Counts do not independently assert IDEA claims different from the claims in

Count II or III, respectively. In his Response, E.C. appears to concede that Counts I and IV are

based on the same legal theories—but supported by slightly different facts—as Counts II and III.

E.C. seems to accept the proposed collapsing of Counts I and IV into Counts II and III, so long as

his separate factual allegations are not dismissed. The Court does not dismiss specific factual

allegations that may support Counts I or IV but rather agrees with USD 385 that, for the sake of

judicial efficiency, those Counts be dismissed as superfluous to Counts II and III. As a result, the

Court grants USD 385’s motion to dismiss Counts I and IV.

         The IDEA provides federal funds to help state and local education agencies meet their

obligation to educate students with disabilities.13 A state receiving federal funds under the IDEA

must implement policies to ensure that disabled students have access to a “free, appropriate public

education,” commonly known as FAPE.14 Under the IDEA, state educational agencies must




         11
            See id. (“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” (citation omitted)).
         12
              Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 570).
         13
              20 U.S.C. § 1400, et seq.
         14
              20 U.S.C. § 1412(a)(1)(A).



                                                         -6-
adhere to substantive and procedural requirements.15 In Kansas, if a disabled student believes that

he is not receiving FAPE, or that the state has violated IDEA procedures, he can file a complaint

with the Kansas State Department of Education (“KSDE”).16 The aggrieved student is entitled to

a due process hearing from an administrative law judge (the “Hearing Officer”).17 During that

hearing, parties can present evidence, cross-examine witnesses, and allege violations of the

IDEA.18 The Hearing Officer creates a record of the administrative hearing and issues its

decision.19

       The student can appeal the Hearing Officer’s decision to the Kansas Office of

Administrative Hearings.20 There, another administrative law judge (the “Review Officer”) will

review the Hearing Officer’s decision in its entirety and issue its decision.21 After exhausting these

two administrative remedies at the state level, a student may file a civil action in federal district

court, seeking review of the administrative hearings.22 Plaintiffs may state a cause of action under

the IDEA in two different ways: by asserting a violation of the Act’s substantive provisions, or by

asserting a violation of the Act’s procedural requirements.23

       To establish a prima facie case for violation of the IDEA’s substantive FAPE requirement,

a plaintiff must prove that the public agency responsible for providing education services to a


       15
            T.S. v. Indep. Sch. Dist. No. 54, 265 F.2d 1090, 1091 (10th Cir. 2001).
       16
            34 C.F.R. § 300.507, et seq.
       17
            34 C.F.R. § 300.511; K.A.R. 91-40-29(b).
       18
            34 C.F.R. § 300.512.
       19
            34 C.F.R. § 300.513.
       20
            K.S.A. 72-3418; K.S.A. 75-37,12 l(d).
       21
            34 C.F.R. § 300.514; K.A.R. 91-40-51(f).
       22
            K.S.A. 72-3418.
       23
            20 U.S.C. § 1415(i).



                                                         -7-
disabled student failed to develop an IEP that was reasonably calculated to provide educational

benefit to the student.24 To establish a prima facie case of liability for violation of the IDEA’s

procedural requirements, a plaintiff must prove that the agency responsible for providing

educational services to the disabled student failed to comply with either (1) the IDEA’s

identification, evaluation, or placement procedures, or (2) the IDEA’s procedural safeguards,

including the opportunity to make a complaint, to receive notice of a proposal or refusal to change

a student’s placement, and to have an impartial due process hearing.25

          In Count I, E.C. essentially asserts a procedural violation of the IDEA. Since E.C. more

clearly states this procedural violation in Count II, the Court concludes that Count II adequately

covers the claims E.C. attempts to make in Count I. In Count II, E.C. alleges that “the [Hearing

Officer] here ignored and failed to analyze the procedural violations alleged by Parents in the due

process proceeding and failed to find that such procedural violations impacted E.C.’s access to

educational opportunity and benefit.” Similarly, E.C. alleges in Count I that the Hearing Officer

violated his IDEA procedural rights by refusing to fully admit certain evidence. Count II

substantially fleshes out the applicable law as well as alleging more specific facts relating to E.C.’s

procedural claim. The Court, therefore, dismisses Count I for failure to state a claim independent

from Count II.

          Likewise, in Count III E.C. challenges the Review Officer’s affirmation of the Hearing

Officer’s decision. Count III alleges substantive violations of IDEA, arguing that E.C. was denied

FAPE when USD 385 “predetermined” that an autism exceptionality should be excluded from the


          24
               See Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 187–191
(1982).
          25
               20 U.S.C. § 1415(f)(3)(E)(ii); 34 C.F.R. § 300.513(a)(2).



                                                            -8-
IEP.    Count III further alleges that the Districts failed to provide E.C. with “appropriate

nonacademic services” and denied him extended school year services.                             These substantive

allegations were considered in the Hearing and Review Officers’ determination of the denial of

FAPE to E.C.           Count IV alleges that the Review Officer used faulty reasoning based on

inappropriate evidence when independently considering the FAPE determination. Since Count III

adequately alleges those violations, the Court also dismisses Count IV for failure to state a claim

independent from Count III.

B.       Counts V & VI – Section 504 and the ADA

         E.C. has labeled both Counts V and VI as “Section 504 and the ADA.” In Count V, E.C.

alleges that USD 385, through the Interlocal and its employees, discriminated against E.C. by

reason of his disability and therefore violated both Section 504 of the Rehabilitation Act and Title

II of the ADA. In Count VI, E.C. similarly alleges that USD 385 violated Section 504 and the

ADA because it had “practices and policies” that discriminated against disabled students like

himself. For the following reasons, the Court concludes that E.C. has failed to state claims in

Counts V and VI, and the Court dismisses both claims.

         Claims under § 504 of the Rehabilitation Act and Title II of the ADA, “involve the same

substantive standards, [so courts] analyze them together.”26 Both § 504 and Title II of the ADA

state that no individual with a disability shall, “by reason of” such disability, be subjected to

discrimination.27 To state a prima facie claim under Section 504 or the ADA, a plaintiff must

allege that: (1) he is disabled under the Act; (2) he is “otherwise qualified” to participate in the


         26
           Miller ex rel. S.M. v. Bd. of Educ. of Albuquerque Pub. Sch., 565 F.3d 1232, 1245 (10th Cir. 2009) (internal
citations omitted).
         27
              29 U.S.C. § 794; 42 U.S.C. § 12132 (emphasis added).



                                                         -9-
program; (3) the program receives federal financial assistance; and (4) the program discriminates

against the plaintiff.28 Furthermore, a plaintiff must allege intentional discrimination.29 However,

intentional discrimination does not require proof of “personal animosity or ill will.”30 Instead,

“intentional discrimination can be inferred from a defendant’s deliberate indifference to the strong

likelihood that pursuit of its questioned policies will likely result in a violation of federally

protected rights.”31 Put another way, “[t]he test for deliberate indifference in the context of

intentional discrimination comprises two prongs: (1) knowledge that a harm to a federally

protected right is substantially likely . . . and (2) a failure to act upon that . . . likelihood.”32

“[F]ailure to act is a result of conduct that is more than negligent, and involves an element of

deliberateness.”33 Finally, “[u]nder either the ADA or the Rehabilitation Act, [a plaintiff] is

obligated to show that he was otherwise qualified for the benefits he sought and that he was denied

those solely by reason of [his] disability.”34

        Two Tenth Circuit decisions apply to the present case. In J.H. ex rel. J.P. v. Bernalillo

County,35 an officer arrested a disabled student for kicking a teacher. The student alleged that the

arrest was “by reason of his disability” and therefore violated his ADA rights.36 The court held



        28
             Hollonbeck v. U.S. Olympic Comm., 513 F.3d 1191, 1194 (10th Cir. 2008).
        29
             Powers v. MJB Acquisition Corp., 184 F.3d 1147, 1153–54 (10th Cir. 1999).
        30
             Id. at 1153.
        31
             Id.
        32
             Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1229 (10th Cir. 2009) (internal citations
omitted).
        33
             Id.
        34
           Fitzgerald v. Corr. Corp. of Am., 403 F.3d 1134, 1144 (10th Cir. 2005) (internal citations omitted)
(emphasis added).
        35
             806 F.3d 1255 (10th Cir. 2015).
        36
             Id. at 1257.



                                                         -10-
that the officer acted by reason of the student’s conduct, not his disability.37 Likewise, in J.V. v.

Albuquerque Public Schools, 38 an officer handcuffed a disabled student after the student displayed

physical aggression toward teachers. The Tenth Circuit permitted the physical restraint of the

disabled student based on his conduct. Ruling in favor of the school district on summary judgment,

the court concluded that “a student’s conduct may be regulated, so long as the action is not taken

by reason of the student’s disability,” even if that conduct is a “manifestation of his disability.”39

       The Court concludes that E.C. has not stated a facially plausible claim for discrimination

under Section 504 or the ADA. While E.C. states sufficient facts to satisfy the first three elements

of a discrimination claim—that he is disabled and qualified to participate in the IDEA, and that

USD 385 receives federal funds—he fails to plausibly allege facts to satisfy the final element,

discrimination.       E.C. alleges that USD 385 discriminated against him when the Interlocal

repeatedly restrained and secluded him in response to his disruptive—and oftentimes violent—

conduct. He argues that since he was removed from the classroom, he was denied his right to

public education. Importantly, however, E.C. fails to allege any facts that give rise to an inference

that USD 385’s actions were solely—or even partly— “by reason of” E.C.’s disability. Even

though E.C. alleges that all of his actions were “manifestations of [his] disability,” the 10th Circuit

has specifically held that “a student’s conduct may be regulated,” even if it is a “manifestation of

his disability.”40 E.C. has failed to plausibly allege that USD 385 discriminated against him by

reason of his disability and he has therefore failed to state a claim under Count V.



       37
            Id. at 1260.
       38
            813 F.3d 1289 (10th Cir. 2016).
       39
            Id. at 1296.
       40
            Miller, 565 F.3d at 1245.



                                                 -11-
       E.C. also fails to state a claim under Count VI. E.C. alleges no facts allowing the Court to

reasonably infer that USD 385 has “practices or policies” that intentionally discriminate against

students with disabilities. Rather, E.C. mentions general instances of restraint or seclusion in

response to his conduct.      Since public entities are legally permitted to regulate students’

misconduct, they are logically also permitted to enact practices and policies to regulate

misconduct. Even if E.C. sufficiently alleged a thorough pattern of conduct such that de facto

practices and policies were established, he has failed to allege that those practices and policies did

anything more than legally regulate his misconduct, rather than illegally discriminate against him

by reason of his disability. The Court concludes that E.C. has failed to state claims under Section

504 or the ADA in Counts V and VI. As such, the Court dismisses those claims.

C.     Count VII – § 1983

       Although it is unclear in the Amended Complaint, E.C. appears to assert a § 1983 claim

against USD 385. E.C. specifically alleges that his Fourth and Fourteenth Amendment rights were

violated when he was restrained and secluded in response to his misconduct. Since it is well

established that a government employer can only be vicariously liable under § 1983 for its

employees’ actions if the injury results from a government policy, practice, or custom, the Court

assumes for the sake of argument that E.C. intends to allege that USD 385 has a policy, practice,

or custom that violated his constitutional rights. For the following reasons, the Court concludes

that E.C. has failed to state a facially plausible claim under § 1983.

       Section 1983 states, in relevant part: “Every person who under color of [law] subjects, or

causes to be subjected, any citizen . . . to the deprivation of any rights, privileges, or immunities




                                                -12-
secured by the Constitution and laws, shall be liable to the party injured . . . .”41 Overruling an

earlier decision,42 the Supreme Court has held that, a municipality may be sued as a “person” under

§ 1983.43 But a municipality cannot be sued under § 1983 merely for the acts of its employees.44

Instead, plaintiffs must establish that the municipality’s unconstitutional policy or custom was the

direct cause or moving force behind the alleged injury.45 A plaintiff may show the existence of

such a policy or custom by: (1) a formal regulation or policy statement, (2) a widespread and well-

settled practice within the municipality, (3) ratification of subordinates’ actions by a an employee

with final policy-making authority, and (4) failure to adequately train or supervise employees as a

result of deliberate indifference to potential injuries to the public.46 Therefore, to survive the

present motion to dismiss, E.C. must have alleged in his amended complaint facts sufficient for

this Court to reasonably infer that (1) USD 385 implemented or executed policies or customs that

led directly to the Individuals’ alleged use of excessive force, and (2) such policies or customs

have a direct causal relationship with E.C.’s alleged injury.47

        E.C. has failed to allege facts sufficient for the Court to reasonably infer that USD 385

“implemented or executed policies” that led to the excessive use of force against E.C. Rather, E.C.

simply alleges that USD 385’s contractual relationship with the Interlocal makes it “highly



        41
             42 U.S.C. § 1983 (emphasis added).
        42
          See Monroe v. Pape, 365 U.S. 167, 187 (1961) (holding that municipal governments may not be sued under
§ 1983 because “Congress did not undertake to bring municipal corporations within the ambit of [§ 1983]”).
        43
             See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
         44
            See id. at 691 (“[W]e conclude that a municipality cannot be held liable solely because it employs a
tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”).
        45
             See id. at 690, 694.
        46
             See Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1188–89 (10th Cir. 2010).
        47
             See Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006).



                                                         -13-
unlikely” that some unnamed USD 385 official was oblivious to actions by the Interlocal’s

employees. The Court is not persuaded that USD 385’s mere knowledge—if any—of the

Interlocal’s disciplinary actions sufficiently evinces a policy, practice, or custom violating the

Constitution under § 1983. Without discounting the severity of the allegations leveled at other

individual defendants, the Court concludes that E.C. has failed to state a facially plausible claim

against USD 385 and the Court dismisses Count VII.

D.     Count VIII – Retaliation

       Lastly, E.C. alleges in Count VIII that USD 385 retaliated against him for exercising his

rights under the ADA, Section 504, and § 1983. USD 385 moves to dismiss these claims, arguing

that E.C. did not suffer an “adverse action” and cannot otherwise show a causal connection

between E.C.’s protected activity and USD 385’s actions. USD 385 also argues, without citing to

governing authority, that E.C. failed to exhaust his administrative remedies with regard to this

retaliation claim and is therefore barred from raising it now. The Court concludes that E.C. did

not need to exhaust administrative remedies before bringing this retaliation claim.

       To state a claim for retaliation under the ADA and Section 504, a plaintiff must show three

things: (1) that the plaintiff engaged in a protected activity, (2) that the plaintiff suffered adverse

action, and (3) a causal link between the protected activity and adverse action.48 Similarly, to state

a claim for retaliation under § 1983, a plaintiff must show three things: (1) that the plaintiff was

engaged in constitutionally protected activity, (2) that the defendant’s actions caused the plaintiff

to “suffer an injury sufficient to chill a person of ordinary firmness from continuing in that

activity,” and (3) that the defendant’s adverse action was substantially based on the plaintiff’s



       48
            Quidachay v. Kan. Dept. of Corr., 239 F. Supp.3d. 1291, 1295 (D. Kan. 2017).



                                                       -14-
exercise of a constitutionally protected right.49 Furthermore, “close temporal proximity gives rise

to an inference of retaliatory motive,” but “distant temporal proximity does not and is insufficient

to establish a causal link between [a protected activity and subsequent action].”50 “However, the

temporal proximity . . . of three months, coupled with the [the adverse action of the defendant’s

agent], is sufficient to establish at least a prima facie showing of retaliatory motive.”51

        In the present case, E.C. alleges that he engaged in protected activities in at least two

instances. First, he filed a complaint with the KSDE on May 17, 2016, after the Interlocal held an

IEP meeting without E.C. being present. Second, E.C. filed an IDEA Due Process Complaint on

March 31, 2017. The Court agrees that both of these events are instances of E.C. engaging in

protected activities. As such, E.C. has alleged sufficient facts to satisfy the first element of a

retaliation claim.

        E.C. next alleges that he suffered adverse action when USD 385, through the Interlocal,

contacted the KDCF after both administrative complaints to report truancy and possible parental

misbehavior. E.C. also alleges that USD 385 retaliated against him when Prairie Creek, one of its

constituent schools, called the local police to have him arrested in October 2016, five months after

E.C.’s complaint in May. In response to these allegations, USD 385 argues that it could not have

acted adversely to E.C. since its responsive actions were legal. When the Interlocal filed a truancy

charge with the KDCF, E.C. had in fact been absent from school for weeks. Furthermore, the

Interlocal first attempted to reach out to E.C.’s parents to inquire about E.C.’s absences, but E.C.’s



        49
             Mimics, Inc. v. Village of Angel Fire, 394 F.3d 836, 847 (10th Cir. 2005).
        50
            Koon v. Sedgwick Cty., Kan., 2010 WL 11523875, at *4 (D. Kan. 2010), aff'd sub nom, 429 F. App'x 713
(10th Cir. 2011).
        51
             Id.



                                                          -15-
parents failed to reply. Additionally, when Prairie Creek called the police in October 2016, it was

in response to E.C.’s aggressive threats and violent behavior. Both the Interlocal’s response to

E.C.’s truancy and Prairie Creek’s response to E.C.’s misbehavior were reasonable, justified, and

legal. On their own, those responses cannot be considered “adverse action” that satisfies the

second element of retaliation. Since E.C. fails to allege other facts indicating that he suffered an

illegal adverse action, the Court concludes that he has alleged insufficient facts to satisfy the

second element of a retaliation claim.

       Lastly, E.C. alleges that the temporal proximity between his protected activities and USD

385’s actions satisfies the element of causal connection. The Parties cite to Koon v. Sedgwick

County, Kansas,52 a case decided by this Court in 2010. In that case, the plaintiff was an employee

of the defendant when a co-worker filed a hostile work environment claim with the defendant’s

human resources department against plaintiff’s supervisor. After being interviewed in connection

with that complaint, the plaintiff was demoted and transferred to a new work location. The plaintiff

alleged that his demotion and transfer resulted from the statements he gave in his interview with

human resources. In his complaint, the plaintiff alleged that the HR employee—who was the

defendant’s agent—had recommended the plaintiff’s demotion and transfer. The Court held that

the defendant’s actions, coupled with the temporal proximity of the protected activity and adverse

action, were sufficient to establish a prima facie showing of retaliatory causation.53

       This case differs from Koon because E.C. merely alleges temporal proximity between his

protected activities and USD 385’s actions. E.C. filed for an IDEA due process hearing on March



       52
            2010 WL 11523875 (D. Kan. 2010).
       53
            Id. at *4.



                                                -16-
31, 2017. Shortly thereafter, USD 385 sent E.C.’s parents a letter of inquiry, which they failed to

reply to. USD 385 then filed a truancy charge with the KDCF. On June 23, 2017, KDCF agents

arrived at E.C.’s home to investigate the truancy charge, later terminating the investigation after

learning of the IDEA hearings. E.C. admits that he was in fact physically absent from school at

Haverhill, and therefore warranting a truancy charge. The temporal proximity of his protected

activities and USD 385’s actions alone does not give rise to a reasonable inference that the two

events were causally connected. Likewise, E.C. alleges that the temporal proximity of his arrest

to the prior IDEA complaint establishes a causal connection. However, Prairie Creek called the

police in response to E.C.’s misconduct in October 2016, five months after E.C.’s complaint in

May. Besides this sequence of events and their temporal proximity, E.C. alleges no other facts

indicating that USD 385 had a retaliatory motive. Mere temporal proximity in this case—

unaccompanied by other factual allegations—fails to give rise to a reasonable inference that USD

385’s actions were causally connected to E.C.’s protected activities. As a result, the Court

concludes that E.C. has alleged insufficient facts to satisfy the third and final element of a

retaliation claim. Because E.C. has failed to allege facts to support the second or third elements

of a retaliation claim, the Court dismisses Count VIII for failure to state a facially plausible claim.

       IT IS THEREFORE ORDERED that Defendant U.S.D. 385 Andover’s Motion for

Partial Dismissal (Doc. 44) is GRANTED.

       IT IS SO ORDERED.

       Dated this 29th day of April, 2019.



                                                        ERIC F. MELGREN
                                                        UNITED STATES DISTRICT JUDGE



                                                 -17-
